                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE

COLONIAL PIPELINE COMPANY,      )
                                )
     Plaintiff,                 )
                                )
v.                              )                    Case No. 3:20-cv-00666
                                )
METROPOLITAN NASHVILLE          )                    Judge Waverly D. Crenshaw, Jr.
AIRPORT AUTHORITY; and          )                    Magistrate Judge Alistair E. Newbern
AECOM TECHNICAL SERVICES, INC., )
                                )
     Defendants.                )


                              NOTICE OF APPEARANCE AND
                                REQUEST FOR SERVICE



         Paul S. Davidson, Edward Moye Callaway, and Michael C. Brett of the law firm Waller

Lansden Dortch & Davis, LLP, hereby give notice of their appearance as counsel of record for

Defendant Metropolitan Nashville Airport Authority. It is requested that all filings in this matter

also be served upon the undersigned.

                                             Respectfully submitted,


                                             s/ Paul S. Davidson
                                             Paul S. Davidson (TN BPR #011789)
                                             Edward Moye Callaway (TN BPR #016016)
                                             Michael C. Brett (TN BPR #037290)
                                             Waller Lansden Dortch & Davis, LLP
                                             511 Union Street, Suite 2700
                                             Nashville, TN 37219
                                             Phone: 615-244-6380
                                             Email: paul.davidson@wallerlaw.com
                                             Email: ed.callaway@wallerlaw.com
                                             Email: mike.brett@wallerlaw.com

                                             Attorneys for Metropolitan Nashville Airport
                                             Authority

                                                1
4842-5571-9878.1
      Case 3:20-cv-00666 Document 14 Filed 10/02/20 Page 1 of 2 PageID #: 62
                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 2, 2020, a copy of the foregoing Notice of Appearance
And Request For Service was filed electronically. Notice of this filing will be sent by operation
of the Court’s electronic filing system to all parties indicated on the electronic filing receipt. All
other parties will be served by regular U.S. mail. Parties may access this filing through the Court’s
electronic filing system.

L. Wearen Hughes
J. Andrew Goddard
Brian M. Dobbs
Bass, Berry & Sims PLC
150 3rd Avenue S., Suite 2800
Nashville, TN 37201
whughes@bassberry.com
dgoddard@bassberry.com
bdobbs@bassberry.como

Attorneys for Plaintiff


Gary C. Shockley
Baker Donelson
Baker Donelson Center
211 Commerce Street
Suite 800
Nashville, TN 37201
gshockley@bakerdonelson.com

Attorneys for Defendant AECOM Technical
Services, Inc.

                                                      s/ Paul S. Davidson
                                                      Paul S. Davidson




                                                  2
4842-5571-9878.1
      Case 3:20-cv-00666 Document 14 Filed 10/02/20 Page 2 of 2 PageID #: 63
